           Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT FOR
                        THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

   IRENE LOCKE,                                       )
                                                      )
                                                      )                   2:18-CV-01260-MJH
                  Plaintiff,                          )
                                                      )
            vs.                                       )
                                                      )
   JEFFERSON HILLS MANOR,                             )
                                                      )

                  Defendant,


                                    OPINION AND ORDER

       Plaintiff, Irene Locke, brings the within claims for damages under Title VII for retaliation

(Count I) and Section 1981(Count II) against her former employer, Defendant, Jefferson Hills

Manor (“Jefferson”), stemming from her discharge. This Court dismissed Ms. Locke’s

retaliation claim after granting Jefferson’s motion for partial summary judgment. (ECF Nos. 58

and 59).

       Jefferson has moved to exclude evidence not disclosed during discovery and any related

testimony. (ECF No. 72). Upon consideration of Jefferson’s Motion in Limine and Brief in

Support, (ECF Nos. 72 and 73), Ms. Locke’s Response in Opposition (ECF No. 75), and for the

following reasons, Jefferson’s Motion in Limine to exclude evidence not disclosed during

discovery and related testimony will be granted. Ms. Locke will be precluded from offering any

testimony or screenshot exhibit at trial regarding an email she claims to have sent to Jefferson’s

corporate office prior to her termination complaining about discrimination and/or “letting them

know everything that was going on”.
         Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 2 of 10




          I.     Background

       Ms. Locke, an African American, worked at Jefferson as a Certified Nursing Assistant

from February 9, 2016 through March 1, 2018. (ECF No. 43 at ¶¶ 1-2). By Opinion and Order

dated May 19, 2020, this Court granted Jefferson’s Motion for Partial Summary Judgment and

dismissed Ms. Locke’s retaliation claim (Count I). (ECF Nos. 58 and 59). Ms. Locke is

proceeding to trial on her Section 1981 claim (Count II), which alleges that Jefferson unlawfully

terminated her because of her race. To support her retaliation claim, at her deposition, Ms.

Locke testified that she emailed corporate to “[let] them know everything was going on.” (ECF

No. 73-1 at p. 27). She testified that her email contained an explanation about her interactions

with Caucasian female coworkers from the 7:00 to 3:00 shift and how they felt she was harassing

them because Ms. Locke would complain about their work performance to supervisors, and vice

versa. Id. at pp. 30-32. Ms. Locke’s testimony about the email’s content does not include any

reference to racial discrimination. Her only mention of race was in her factual description of her

co-workers as Caucasians.

       During the deposition, Ms. Locke testified to sending the alleged email and that she had a

copy of the alleged email. Id. at p. 28. During this exchange, Jefferson’s counsel specifically

requested production of the email and/or any proof that the alleged email was, in fact, sent to the

corporate office. Id. Ms. Locke did not produce the requested email, or any other proof that it

was sent, either during discovery or in her opposition to Jefferson’s Motion for Partial Summary

Judgment (ECF No. 49). Ms. Locke’s first production of the screenshot, purporting to evidence

Ms. Locke’s transmission of an email to corporate, was in response to the instant Motion in

Limine. (ECF No. 75). Ms. Locke, through counsel, explains that Ms. Locke utilized a webform

on Jefferson’s corporate website to send the email and that the website does not allow the



                                                 2
         Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 3 of 10




contents of the message to be accessed by the sender once it is sent. (ECF No. 75-1 at p. 2).

Ms. Locke’s Pretrial Memorandum does not list or attach the screenshot as an exhibit. (ECF No.

61). Also, the witness list in her Pretrial Memorandum does not list any records custodian or

information technology (IT) professional to testify about plaintiff’s counsel’s representations

regarding the corporate website or its process. The screenshot provided by Ms. Locke includes

the address of Jefferson’s corporate office and a timestamp of “Mon, Feb 19, 2019 * 5:24 PM.”

(ECF No. 75-3 at p. 2). While the screenshot includes other generic website text, Ms. Locke

provides no explanation for any case-related significance of the same. Id.

          II.     Discussion

       In its Motion in Limine, Jefferson seeks to preclude Ms. Locke from introducing

testimony related to an alleged email she sent to Defendant’s corporate office referencing

discrimination and/or “letting them know everything that was going on.” Jefferson contends that

Ms. Locke produced neither the alleged email nor any proof that it was ever sent to Jefferson’s

corporate office. Ms. Locke argues that she did not produce the email because the email was not

in her possession. During her January 7, 2020 deposition, Ms. Locke contends that the she sent

the email through Jefferson’s website using a webform and that the website does not allow the

contents of the message to be accessed by the sender once it is sent. Therefore, Ms. Locke

asserts that she is only in possession of screenshots indicating that her message was sent. (ECF

No. 75-3). Ms. Locke’s screenshot was not produced during discovery, even after Jefferson’s

counsel’s inquiry during her deposition. Ms. Locke argues that she requested all emails in

Jefferson’s custody and control, but Jefferson did not produce it. (ECF No. 75-4). Ms. Locke’s

April 7, 2020, opposition to Jefferson’s Motion for Partial Summary Judgment, where protected

activities, such as the alleged email, were at issue, did not disclose or produce the email or the



                                                  3
         Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 4 of 10




screenshot. (ECF No. 49). Ms. Locke’s June 5, 2020 Pre-Trial Memorandum did not list the

email or screenshot as an exhibit. Said Pre-Trial Memorandum did not list any witness to

authenticate the documents or to explain the website process as argued by counsel. (ECF No.

61). Ms. Locke first produced the screenshot in her September 1, 2020 response to Jefferson’s

Motion in Limine. (ECF No. 75). The screenshot’s only decipherable and possibly relevant

information is Jefferson’s corporate address and a date and timestamp. Jefferson’s motion and

Ms. Locke’s response raises three inquiries for the Court to address: disclosure, authentication,

and relevance.

       A. Disclosure

       Under Federal Rule of Civil Procedure 37, preclusion of certain evidence is warranted

when a party fails to disclose information during discovery. Rule 37(c)(1) makes clear:

       A party that without substantial justification fails to disclose information required
       by Rule 26(a) or 26(e)(1), or to amend a prior response to discovery as required
       by Rule 26(e)(2), is not, unless such failure is harmless, permitted to use as
       evidence at a trial, at a hearing, or on a motion any witness or information not so
       disclosed.

Fed.R.Civ.P. 37 (c)(1). Moreover, “the non-producing party shoulders the burden of proving

substantial justification for its conduct or that the failure to produce was harmless.” Tolerico v.

Home Depot, 205 F.R.D. 169 (M.D.Pa. 2002). In deciding whether to preclude evidence or

witnesses for failure to comply with discovery duties, courts consider the following factors:

       (1) the prejudice or surprise of the party against whom the excluded evidence
       would have been admitted; (2) the ability of the party to cure that prejudice; (3)
       the extent to which allowing the evidence would disrupt the orderly and efficient
       trial of the case or other cases in the court; and (4) bad faith or willfulness in
       failing to comply with a court order or discovery obligation.

Nicholas v. Pennsylvania State University, 227 F.3d 133, 148 (3rd Cir. 2000). In in addition to

Rule 37, the Local Rules of Court for the Western District of Pennsylvania provide



                                                  4
         Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 5 of 10




        Failure to fully disclose in the pretrial statements (or, as permitted by the Court,
       at or before the final pretrial conference) the substance of the evidence proposed
       to be offered at trial, may result in the exclusion of that evidence at trial, at a
       hearing or on a motion unless the parties otherwise agree or the Court orders
       otherwise.

LCvR 16.1(C)(7).

       Here, Ms. Locke first disclosed the subject screenshot in response to Jefferson’s Motion

in Limine nearly eight months following her deposition where she first mentioned it. At the

time, she was requested to produce it, but she did not produce the same in discovery, or in her

response to Jefferson’s Motion for Partial Summary Judgment, or in her Pre-Trial memorandum.

Local rules require parties to timely disclose exhibits and witnesses that they will utilize at trial.

Ms. Locke has provided no justification for her delay in producing the same. Instead, she claims

that Jefferson should have been in custody of the email because the sender of the email has no

way to preserve its content. However, Ms. Locke bears the burden to prove that she sent an

email to Jefferson. Ms. Locke has not timely produced sufficient evidence to meet this burden.

Her screenshot does little to support her burden because its contents are vague, and the subject

matter about which the email was sent is not disclosed therein. Further, to even authenticate the

document, she would need to call a records custodian or IT professional. She and her counsel

have not disclosed any such witness or evidence. At this late pre-trial stage, the prejudice to

Jefferson, should such an exhibit or authenticating witness be offered, would be significant.

       Accordingly, given the untimely disclosure of Ms. Locke’s screenshot and related

information and the prejudice to the defense, Ms. Locke may not introduce the screenshot exhibit

or any testimony about said screenshot or web submission process.

       B. Authentication

       Notwithstanding the lack of timeliness of disclosure and the prejudice to Jefferson, Rule



                                                   5
         Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 6 of 10




901(a) of the Federal Rules of Evidence requires that all evidence be authenticated or identified

prior to admission. The proponent of the evidence must offer “evidence sufficient to support a

finding that the item is what the proponent claims it is.” Fed. R. Evid. 901(a). Rule 901(b), in

turn, sets forth a non-exhaustive list of appropriate methods of authentication, including

“[t]estimony that an item is what it is claimed to be,” Fed. R. Evid. 901(b)(1). In addition, Rule

901(b)(9) requires authentication for “[e]vidence describing a process or system and showing

that it produces an accurate result.” Fed. R. Evid. 901(b)(9).

       Here, Ms. Locke has produced a screenshot that she asserts provides proof that she

emailed her complaints to Jefferson’s corporate headquarters. She claims that the webform for

sending email through Jefferson’s website only provides what is contained in the screenshot after

the sender clicks submit. A review of the screenshot reveals little about what she claimed it to be.

There is no content. Although, the screenshot bears Jefferson’s corporate address and a date and

timestamp, Ms. Locke has not developed any record to lay any foundation for authentication for

the Court to determine admissibility. To achieve a foundation and authentication, Ms. Locke

would need a witness to describe the website webform process and system. However, in her Pre-

Trial Memorandum, Ms. Locke did not identify any witness to provide such evidence.

Therefore, Ms. Locke cannot lay a foundation to properly authenticate that her screenshot is

“what it claims to be.”

       Accordingly, the lack of a foundation to authenticate Ms. Locke’s screenshot supports

that this Court should not permit Ms. Locke to introduce either the screenshot exhibit or any

testimony at trial about the screenshot or the web submission process.

       C. Relevance

       Finally, before admitting testimony and evidence, this Court is obligated to assess



                                                 6
         Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 7 of 10




whether it is relevant and not prejudicial. Ms. Locke’s alleged email to Jefferson’s corporate

office prior to her termination, complaining about discrimination and/or “letting them know

everything that was going on”, is relevant to a claim concerning a protected activity and

retaliation. The Court addresses a similar issue in its September 8, 2020 Opinion and Order

granting Jefferson’s Motion in Limine to exclude testimony of Plaintiff relating to retaliation

and/or protected activity. (ECF No. 77). The same analysis applies here.

       In both of its Motions in Limine (ECF Nos. 70 and 72), Jefferson contends that Ms.

Locke should be precluded from offering testimony at trial related to alleged retaliation and/or

protected activity, because Plaintiff’s retaliation claim (Count I) was dismissed on summary

judgment. Further, Jefferson argues that Ms. Locke should be precluded from testifying that she

ever used the term “race”, “racial” and/or “Caucasian” in making a complaint of discrimination.

Ms. Locke contends that she should be allowed to testify regarding these activities and/or

complaints of discrimination in her remaining Section 1981 claim of racial discrimination.

       Section 1981 prohibits racial discrimination in making and enforcing contracts. See 42

U.S.C. § 1981. Section 1981 claims employ the three-step burden-shifting framework of

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under McDonnell Douglas, an

employee must establish a prima facie case of discrimination, then the burden shifts to the

employer to articulate a legitimate, nondiscriminatory reason for its adverse employment

decision. See Storey v. Burns Int'l Sec. Servs., 390 F.3d 760, 764 n. 11 (3d Cir. 2004). If the

employer articulates such a reason, the employee must then proffer evidence to allow a

reasonable factfinder to find by a preponderance of the evidence that the employer's proffered

reasons are false or pretextual. Sarullo v. United States Postal Serv., 352 F.3d 789, 797 (3d Cir.

2003). A claimant must first establish a prima facie case of racial discrimination by



                                                 7
         Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 8 of 10




demonstrating, by a preponderance of the evidence, that (1) she is a member of a protected class,

(2) she was qualified for the position she held or sought, (3) she suffered an adverse employment

action, and (4) similarly situated persons who are not members of the protected class were

treated more favorably, or that the circumstances of her termination give rise to an inference of

discrimination. See Taylor v. Brandywine Sch. Dist., 202 F. App'x 570, 575 (3d Cir. 2006) (citing

Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410–11 (3d Cir. 1999)).

       In meeting her burden on her Section 1981 claim, Ms. Locke must produce relevant and

admissible testimony and evidence that establishes the elements of her claim. “Relevant

evidence” is evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more or less probable than it would be without

the evidence. Fed. R. Evid. 401. Evidence which is not relevant is not admissible. Fed. R. Evid.

402. Under Federal Rule of Evidence 403, even relevant evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence. Fed. R. Evid. 403. Evidence that a party committed

wrongs other than those at issue in a case often creates a danger of “unfair prejudice” because

such evidence may influence a jury to return a verdict based on a desire to punish for the other

wrongs. Bhaya v. Westinghouse Elec. Corp., 922 F.2d 184, 188 (3d Cir. 1990).

       Here, the remaining Section 1981 issue in this case is whether Jefferson terminated Ms.

Locke based upon her race under the McDonnell Douglas framework. As to this issue,

testimony from Ms. Locke about filing a PHRC claim or of her making complaints about racial

discrimination merely conveys that she believed she was being discriminated against. However,

such evidence bears no probative value to establish any facts to support the occurrence of racial



                                                 8
         Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 9 of 10




discrimination relevant to the elements of her Section 1981 claim. Thus, any testimony

regarding any alleged protected activity or retaliation, including testimony and evidence

regarding her alleged email or a screenshot from a webform, would not “make the existence of

any fact that is of consequence to the determination” of the Section 1981 claim “more or less

probable that it would be without” such testimony. See Fed. R. Evid. 401. Therefore, any

testimony relating to the alleged email complaining of discrimination is not relevant. Without

relevance, testimony regarding retaliation and/or protected activities, which would cover

testimony related to the alleged email, is inadmissible at trial. Further, any probative value to

testimony related to retaliation and/protected activity is outweighed by unfair prejudice because

of the danger that the jury would confuse the issues between Jefferson’s alleged racial

discrimination and Ms. Locke’s dismissed claim alleging retaliation.

       Accordingly, the absence of relevance and the prejudice of any evidence related to the

alleged email complaint supports that Ms. Locke may not introduce any testimony or screenshot

exhibit at trial regarding an email she claims to have sent to Jefferson’s corporate office prior to

her termination complaining about discrimination and/or “letting them know everything that was

going on.”

       Therefore, based upon any of the three reasons discussed above, Jefferson’s Motion in

Limine will be granted.

                                              ORDER

       And Now this           of September 2020, after consideration of Jefferson’s Motion in

Limine and Brief in Support, (ECF Nos. 72 and 73), Ms. Locke’s Response in Opposition (ECF

No. 72), and for the following reasons, Jefferson’s Motion in Limine to exclude evidence not

disclosed during discovery and related testimony is granted. Ms. Locke is precluded from



                                                  9
        Case 2:18-cv-01260-MJH Document 78 Filed 09/08/20 Page 10 of 10




offering any testimony or screenshot exhibit at trial regarding an email she claims to have sent to

Jefferson’s corporate office prior to her termination complaining about discrimination and/or

“letting them know everything that was going on”.




                                                       Marilyn J. Horan
                                                       United States District Judge




                                                 10
